DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to response filed on 08/10/2022.  Claims 1, 3-6 and 8-23 are pending in the present application.
No claim set was submitted with response filed 8/10/2022. Arguments presented are addressed below.
Claims 1, 3-6 and 8-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Farzin-Nia et al, US patent application publication 20020045147 in as applied in view of Parker, Justin, US patent application publication no. 20130323664 and Sherwood et al, US patent application publication 20170100212 and Chapoulaud et al, US patent application publication 20020025503.
This action is made Final.
Examiner Note
Examiner encourages applicant to request an interview before responding to this action if they believe an amendment would further differentiate the current claims over prior art.
----- This page is left blank after this line -----




Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.2:

    PNG
    media_image1.png
    136
    614
    media_image1.png
    Greyscale


(Response 1) Looking at the record of argument presented in 1/13/2022 Pg. 6

    PNG
    media_image2.png
    308
    593
    media_image2.png
    Greyscale

Claim 1 (latest version as filed on 1/13/2022) recites:

    PNG
    media_image3.png
    280
    596
    media_image3.png
    Greyscale


(A) Examiner Phan had modified the rejection to include in Chapoulaud reference to 
(1) address the arguments that stiffness can changed in many ways and is not limited to one disclosed in the specification ¶[0120] and (2) to further assist applicant as a courtesy, in identifying what is known in the art (i.e. archwires may alternatively be formed by different materials, one or more types of material to provide shape, crown of teeth and other characteristics of the archwires (Chapoulaud paras. 0026, 0027), thereby changing its stiffness in process by using different materials). 
The claims as argued did not merit any of (1) or (2) above done by Examiner Phan, as there is nothing in the claim 1 that dictates how the stiffness of the archwire is adjusted. 
(B) Applicant has argued interpreting the claim by importing how the stiffness is determined using the specific interpretation of specification ¶[0120] above. Specification ¶[0120] states:

    PNG
    media_image4.png
    311
    657
    media_image4.png
    Greyscale

(1) As stated above, stiffness can be modified, by adjusting diameter (as in specification ¶[0120]), or by using different materials. Claim is not limited to one way of modifying the stiffness. It is improper to import claim limitations from the specification. See MPEP 2111.01(II). 
(2) Even if the claim 1 included modifying stiffness is based on thickness, argument that how the thickness is achieved (addition/removal of material as done in Sherwood*) is immaterial as claim does not recite how the thickness is modified*. Further even the specification ¶[0120] is silent on how different shape/cross-section/dimension is achieved (taught Sherwood by addition or removal of material). Therefore, this argument* although addressed by examiner Phan, in many ways, is not warranted by either the scope of claim language or the disclosure in the specification ¶[0120] above. 
Put another way, the Chapoulaud reference was introduced to address a specific interpretation agued by applicant.
(Argument 2) Applicant has argued in Remarks Pg.2-3:

    PNG
    media_image5.png
    132
    604
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    401
    597
    media_image6.png
    Greyscale

(Response 2) As per [A], In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sherwood reference is used to address the limitation identified and argued above. More specifically, Sherwood teaches rules that program/change the stiffness of material used (See Sherwood [0126]) related to archwire ([0297]) based on the condition (0178]-[0179]).
Sherwood [0126][0297] as mapped in the rejection:
[0126] Rules 452a . . . 452n have the conventional two-part form: an if-part defining a condition and a then-part defining a conclusion or action that is asserted if the condition is satisfied. Conditions can be simple or they can be complex conjunctions or disjunctions of multiple assertions. An exemplary set of rules, which defines changes to be made to the aligner, includes the following: if the motion of the tooth is too fast, add driving material to the aligner opposite the desired direction of motion; if the motion of the tooth is too slow, add driving material to overcorrect the position of the tooth; if the tooth is too far short of the desired end position, add material to overcorrect; if the tooth has been moved too far past the desired end position, add material to stiffen the aligner where the tooth moves to meet it; if a maximum amount of driving material has been added, add material to overcorrect the repositioning of the tooth and do not add driving material; if the motion of the tooth is in a direction other than the desired direction, remove and add material so as to redirect the tooth.

[0297] In general, in one aspect, the invention provides methods and corresponding apparatus for segmenting an orthodontic treatment path into clinically appropriate substeps for repositioning the teeth of a patient. The methods include providing a digital finite element model of the shape and material of each of a sequence of appliances to be applied to a patient; providing a digital finite element model of the teeth and related mouth tissue of the patient; computing the actual effect of the appliances on the teeth by analyzing the finite elements models computationally; and evaluating the effect against clinical constraints. Advantageous implementations can include one or more of the following features. The appliances can be braces, including brackets and archwires, polymeric shells, including shells manufactured by stereo lithography, retainers, or other forms of orthodontic appliance. Implementations can include comparing the actual effect of the appliances with an intended effect of the appliances; and identifying an appliance as an unsatisfactory appliance if the actual effect of the appliance is more than a threshold different from the intended effect of the appliance and modifying a model of the unsatisfactory appliance according to the results of the comparison. The model and resulting appliance can be modified by altering the shape of the unsatisfactory appliance, by adding a dimple, by adding material to cause an overcorrection of tooth position, by adding a ridge of material to increase stiffness, by adding a rim of material along a gumline to increase stiffness, by removing material to reduce stiffness, or by redefining the shape to be a shape defined by the complement of the difference between the intended effect and the actual effect of the unsatisfactory appliance. The clinical constraints can include a maximum rate of displacement of a tooth, a maximum force on a tooth, and a desired end position of a tooth. The maximum force can be a linear force or a torsional force. The maximum rate of displacement can be a linear or an angular rate of displacement. The apparatus of the invention can be implemented as a system, or it can be implemented as a computer program product, tangibly stored on a computer-readable medium, having instructions operable to cause a computer to perform the steps of the method of the invention.

Stiffness is directly mentioned in Sherwood above (See bolded and underlined). Further changing material thickness directly impacts the stiffness. 
Specifically, Chapoulaud reference [0026]-[0027] teaches using different material to achieve the results and would have complemented Sherwood’s teaching above :
[0026] Orthodontic brackets as well as other orthodontic appliances and appliance components may alternatively be formed by deposition of material in layers, shaped according to the cross sections of the appliance according to its calculated geometry. The materials so deposited can be made up of different materials that are differentially deposited to define the cross section shapes, may be one or more types of materials that are selectively activated, cured or hardened, such as by exposure to light, heat or chemicals, and with the selectivity being carried out in accordance with the calculated appliance shape data produced in the custom appliance designing process. In forming brackets using the layer deposition process, one or more intermediate objects may be formed from which an appliance having a surface shaped to matingly conform to the surface of the crown of a tooth may be formed. Such intermediate objects may be in the form of a mold or a pattern for the making of a mold.

[0027] For example, different waxes may be deposited, for example, by a jet printing process to build up the bracket shape as a stack of layers producing a three-dimensional wax pattern, which then can be used to form a mold to produce a custom bracket by an investment casting process. Materials out of which the brackets are to be ultimately made may also be deposited by a dot printing process, for example, depositing metal and binder mixtures that may be of different compositions to define the shape of the appliance being produced. Alternatively, homogeneous materials may be deposited but selectively cured, using laser energy or some other high resolution selective process. Such processes may produce a multi-layered object of material that will withstand heat or a solvent used to remove the material surrounding the portion of the material defining the appliance or appliance part, leaving an object that becomes the bracket, for example, or becomes a pattern for a mold to form the appliance or appliance part.

Archwire is considered as appliance/appliance part (“[0066] While conventional bracket and archwire appliances are illustrated and described,…”). Citation above clearly show that different material types, cross-sections, geometry being used to achieve the desired result for applicance/applicance part. Specifically [0066] clearly counters the applicant’s argument.
Further argument that Chapoulaud refers to archwire in 0065, 0066 is not supported by evidence as Chapoulaud is replete with disclosures about archwire (See ¶[0009][0023][0024][0050][0065][0066][0091]-[0101]). No new arguments are made for the dependent claims and examiner respectfully maintains the rejection. 
----- This page is left blank after this line -----




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 8-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Farzin-Nia et al, US patent application publication 20020045147 in as applied in view of Parker, Justin, US patent application publication no. 20130323664 and Sherwood et al, US patent application publication 20170100212 and Chapoulaud et al, US patent application publication 20020025503.
 	As per claim 1, Farzin disclosed a method for optimizing stiffness of an orthodontic archwire for a tooth malocclusion of a patient with a computer system ([0002], the method comprising:
 	constructing a model of a patient’s teeth in the computer system; inputting material properties of a selected archwire to the computer system; ([0008]- [0012]) and
 	determining an adjusted stiffness of a first section of the orthodontic selected archwire based on the input material properties of the selected archwire, ([0003], [[0004]). Farzin does not expressly disclose the first section is associated with the tooth malocclusion of the patient. and material properties of the archwire as claimed. Such feature is however well known in the art. In fact, Parker disclosed archwire in orthodontics treatment for malocclusion as claimed. Parker also disclosed the process is performed using a computer to select the best treatment. This would provide a treatment of malocclusion as cited in ([0004], [0005]) and improve the treatment of malocclusion and effectiveness (Parker, [0021], [0022], [0068], [0069]).
  Sherwood disclosed by adding a rim of material along a gumline to increase stiffness. by removing material to reduce stiffness, or by redefining the shape to be a shape defined by the complement of the difference between the intended effect and the actual effect of the unsatisfactory appliance. The clinical constraints can include a maximum rate of displacement of a tooth, a maximum force on a tooth, and a desired end position of a tooth. The maximum force can be a linear force or a torsional force. The maximum rate of displacement can be a linear or an angular rate of displacement. The apparatus of the invention can be implemented as a system, or it can be implemented as a computer program product, tangibly stored on a computer-readable medium, having instructions operable to cause a computer to perform the steps of the method of the invention (paras. 0126, 0297 and related paras for illustrated). This material properties applied to patient's archwire and provided better treatment for the patient (see paras 0178, 0179).  Chopoulaud disclosed archwires may alternatively be formed by different materials, one or more types of material to provide shape, crown of teeth and other characteristics of the archwires (paras. 0026, 0027).  The design is performed by computer aided design to improve efficiency and performance (paras. 0013, 0017, 0060, 0061, 0063, 0064, 0076, 0081, 0084).

 	This would motivate practitioner in the art at the time of the effective filing date of the present application to combine the teaching in Parker of orthodontics treatment for malocclusion into Farzin-Nia disclosure in order to provide a good treatment in selecting an archwire for malocclusion.
 	Sherwood and Chapoulaud disclosures would also motivate practitioner in the art at the time of the effective filing date of the present application to combine the teaching of using the material properties related to stiffness that can be programmed locally into regions between brackets of the selected archwire as disclosed in Sherwood to provide archwire to fit to patient conditions.  Chapoulaud could also provide archwire custom design fitted to a portion of patient’s teeth (paras. 0018, 0021). 
 	As per claim 3, Parker disclosed the method as recited in claim 2, wherein the additional variables comprise at least one of interbracket distance, malocclusion magnitude, bracket slot size, wire size, and teeth size ([0004], [0023], [0025]).  Sherwood disclosed variables associated the patient’s teeth (Sherwood, 0178, 0179, 0180).  Chapoulaud described (paras. 0025, 0026, 0060, 0061).
 	As per claim 4, Parker disclosed the method as recited in claim 1, wherein the adjusted stiffness is determined based on a comparison of the model of the patient’s teeth to a patient database comprising data for addressing tooth malocclusions during the patient treatment and the course of treatment ([0005], [0006], [0009]).
 	As per claim 5, Farzin-Nia disclosed the method as recited in claim 1, further comprising constructing an archwire having the first section based on the adjusted stiffness ([0003], [0004], [0005]).
 	As per claim 6, Farzin-Nia disclosed the method as recited in claim 1, wherein determining the adjusted stiffness comprises iteratively changing the material properties of the archwire in the computer system (Parker disclosed computers being used for treatment templates such that a treatment solution selected for archwire design and treatment).  Chapoulaud described (paras. 0060, 0061, 0065).
As per claim 8, Farzin-Nia disclosed the method as recited in claim 1, wherein the adjusted stiffness of the first section varies through an extent of the first section ([0002]- [0004]).
As per claim 9, Farzin-Nia disclosed the method as recited in claim 1, wherein the archwire comprises a second section, the second section having a stiffness higher than the first section or for various treatment to improve the patient’s orthodontics ([0002]- [0004]).
As per claim 10, Farzin-Nia disclosed the method as recited in claim 9, wherein the archwire comprises a third section, the third section having a stiffness higher than the first section, wherein the first section is between the second and third sections ([0003], [0004], [0005]).
 	As per claim 11, Farzin-Nia disclosed various situations for selecting and adjusting archwire during the course of treatment, wherein a first portion of the adjusted stiffness of the first section proximate to the second section is stiffer than a second portion of the adjusted stiffness of the first section proximate to the third section and the adjustments | the tooth relationships ([0003], [0004], [0005], [0010], [0011]).
 	As per claim 12, Farzin-Nia disclosed the method as recited in claim 11, wherein an interbracket distance associated with the first portion of the first section is less than an interbracket distance associated with the second portion of the first section as in archwires relationships, adjustments, cosmetics, teeth alignment ([0003]- [0007]).
 	As per claim 13, Farzin-Nia disclosed the method as recited in claim 10, wherein the stiffness of the second section is substantially same as the stiffness of the third section.
As per claim 14, Farzin disclosed the method as recited in claim 1, wherein the adjusted stiffness is determined using finite element analysis in the computer system (Parker, [0009], [0010], [0023]).
As per claim 15, Farzin-Nia disclosed the method as recited in claim 1, wherein the patient’s teeth comprise a problem area and an anchoring area, and the archwire is configured such that the first section is located on or near the problem area and the second section is on or near the anchoring area ([0002]- [0004]).  Chapoulaud also disclosed the cited features (paras.0023, 0024).
 	As per claim 16, Farzin-Nia disclosed the method as recited in claim 1, wherein the archwire comprises a material of nickel titanium ([0010]- [0012]).
As per claim 17, Farzin-Nia disclosed the method as recited in claim 1, wherein the stiffness of the archwire can be changed within with a desire distance as claimed for resolution without making any bends for material properties.
 	As per clam 18, Farzin disclosed the method as recited in claim 1, wherein stiffness modification of the archwire reduces unloading plateau of the archwire for archwire strength or wire stiffness with various material properties in using the materials for treatment purposes as claimed.
As per claim 19, Farzin-Nia disclosed the method as recited in claim 1, wherein stiffness modification of the archwire reduces loading plateau of the archwire as claimed about 1.5 times to about 2.5 times because the composite materials would provide the strength as claimed
 	As per claim 20, Farzin-Nia disclosed the method as recited in claim 1, wherein constructing a model of a patient's teeth comprises calibrating a finite element model using a plurality of brackets ([0002], [0003]); Parker: ([0009], [0011], [0028], [0022], and [0023]).
As per claim 21, Farzin-Nia disclosed an archwire for use in treatment of a tooth orthodontics (malocclusion) in a mouth of an individual comprising:
a wire based on a super elastic copper Ni-Ti alloy system for low hysteresis ([0002], [0010]) wherein when the wire is installed in the mouth of the individual, the wire is configured to have an adjusted stiffness, based on the material properties of the wire and based on processing of the wire, to apply forces to teeth of the individual that mirrors an ideal physiological force profile.
determining an adjusted stiffness of a first section of the orthodontic selected archwire based on the input material properties of the selected archwire, ([0003], [[0004]). Farzin-Nia does not expressly disclose the first section is associated with the tooth malocclusion of the patient and material properties of the archwire based on laser processing of the wire as claimed. Such feature is however well known in the art. In fact, Parker disclosed archwire in orthodontics treatment for malocclusion as claimed. Parker also disclosed the process is performed using a computer to select the best treatment. This would provide a treatment of malocclusion as cited in ([0004], [0005]) and improve the treatment of malocclusion and effectiveness (Parker, [0021], [0022], [0068], [0069]).
  	Sherwood disclosed by adding a rim of material along a gumline to increase stiffness. by removing material to reduce stiffness, or by redefining the shape to be a shape defined by the complement of the difference between the intended effect and the actual effect of the unsatisfactory appliance. The clinical constraints can include a maximum rate of displacement of a tooth, a maximum force on a tooth, and a desired end position of a tooth. The maximum force can be a linear force or a torsional force. The maximum rate of displacement can be a linear or an angular rate of displacement. The apparatus of the invention can be implemented as a system, or it can be implemented as a computer program product, tangibly stored on a computer-readable medium, having instructions operable to cause a computer to perform the steps of the method of the invention (paras. 0126, 0297 and related paras for illustrated). This material properties applied to patient's archwire and provided better treatment for the patient (see paras 0178, 0179]).  Applicants also admitted the laser processing archwire is well-known in the art. In fact, US patent 10,463,453 (admitted prior art) disclosed laser processing archwire for patient's teeth ([0156], [0157] for laser processing).  Chapoulaud also disclosed laser may be used to process archwires for patients’ teeth (paras. 0059, 0060, 0061, 0062).
 	Chopoulaud disclosed archwires may alternatively be formed by different materials, one or more types of material to provide shape, crown of teeth and other characteristics of the archwires (paras. 0026, 0027).  The design is performed by computer aided design to improve efficiency and performance.  The archwire stiffness may be locally programmed with material strength and properties to meet patients’ teeth (paras. 0013, 0017, 0030, 0061, 0063, 0066, 0078).  
 	This would motivate practitioner in the art at the time of the effective filing date of the present application to combine the teaching in Parker of orthodontics treatment for malocclusion into Farzin-Nia disclosure in order to provide a good treatment in selecting an archwire for malocclusion.
 	Sherwood and Chapoulaud disclosures would also motivate practitioner in the art at the time of the effective filing date of the present application to combine the teaching of using the material properties related to stiffness that can be programmed locally into regions between brackets of the selected archwire as disclosed in Sherwood to provide archwire to fit to patient conditions.  Chapoulaud could also provide archwire custom design fitted to a portion of patient’s teeth (paras. 0018, 0021).
As per claims 22 and 23, Farzin-Nia and Parker disclose the teeth treatment for correcting malocclusion using archwire of claim 21 wherein when the wire is installed in a lower jaw of the individual. The details as claimed in the claims belonging to the process in orthodontics and malocclusion treatments. The examiner should assume practitioner in the art would have known this detail limitations for the treatment and for improving the course of treatments in the dentistry art. The treatments would require modification, adjustments and other physical process requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, September 23, 2022